Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Eaton Vance Emerging Markets Local Income Fund A non-diversified fund seeking total return Eaton Vance Global Macro Fund A non-diversified fund seeking total return Eaton Vance International Income Fund A non-diversified fund seeking total return Prospectus Dated March 1, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Emerging Markets Local Income Fund  Performance & Fund Fees and Expenses 5 Global Macro Fund  Performance & Fund Fees and Expenses 6 International Income Fund  Performance & Fund Fees and Expenses 8 Investment Objectives & Principal Policies and Risks 9 Management and Organization 14 Valuing Shares 16 Purchasing Shares 16 Sales Charges 19 Redeeming Shares 20 Shareholder Account Features 21 Tax Information 22 Financial Highlights 24 2 Fund Summaries Each Funds investment objective is to seek total return. Total return is defined as income plus capital appreciation. The principal strategies and risks of each Fund are summarized below. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Eaton Vance Emerging Markets Local Income Fund. The Fund invests at least 80% of total net assets in (i) securities denominated in currencies of emerging market countries, (ii) fixed income instruments issued by emerging market entities or sovereigns, and/or (iii) derivative instruments, denominated in or based on the currencies, interest rates, or issues of, emerging market countries. Emerging market countries are defined to include any country which did not accede to or did not become a member of the Organization for Economic Development and Cooperation (O.E.C.D.) prior to 1975 and Turkey. The Fund will have significant exposure to foreign currencies and duration. Eaton Vance Global Macro Fund. The Fund seeks its objective through exposure to currencies and foreign and domestic interest rates and issuers. Such exposure may be achieved by investing in securities or other instruments or through derivative transactions. The Fund invests in foreign and domestic securities and other instruments, including sovereign debt, mortgage-backed securities, corporate debt and other fixed-income securities. The Fund invests principally (over 50% of net assets) in high grade investments and may invest the remainder of its assets in lower-rated investments. Eaton Vance International Income Fund. The Fund will invest principally (over 50% of net assets) in (i) securities denominated in foreign currencies, (ii) fixed income instruments issued by foreign entities or sovereigns, and/or (iii) derivative instruments, denominated in or based on the currencies, interest rates, or issues of, foreign countries. The Fund will have significant exposure to foreign currencies and duration. The Fund will be benchmarked against the JP Morgan Government Bond Index-Global, ex U.S. This benchmark currently consists of 100% foreign denominated securities. The Fund will have significant exposure to foreign currencies and duration. Each Fund primarily invests in a separate registered investment company with the same objective and policies, but may also invest directly in securities and other instruments. Principal Risk Factors Each Fund invests its assets in markets that are subject to speculative trading and volatility. Because each Fund can invest a significant portion of assets in foreign securities, the value of Fund shares can also be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less-developed countries, these risks may be significant. The purchase of Fund shares should be viewed as a long-term investment. Securities markets in emerging market countries are substantially smaller, less liquid and more volatile than the major securities markets in the United States. Investment in emerging market countries typically involves greater price volatility than investments in securities of issuers in developed countries. Emerging market countries may have relatively unstable governments and economies based on only a few industries. The value of Fund shares will likely be particularly sensitive to changes in the economies of such countries (such as reversals of economic liberalization, political unrest or changes in trading status). Additionally, changes in governments and economies of such countries may result in capital controls or other regulatory measures that may affect the value and liquidity of a Funds assets. Investments rated below investment grade and unrated investments of comparable quality (lower rated investments) have speculative characteristics because of the credit risk of their issuers. Changes in economic conditions or other circumstances are more likely to reduce the capacity of issuers of these securities to make principal and interest payments. Such issuers are more likely to default on their payments of interest and principal owed than issuers of higher rated investments, and such defaults may reduce a Funds net asset value and income distributions. An economic downturn generally leads to a higher non-payment rate, and a lower rated investment may lose significant value before a default occurs. Lower rated investments also may be subject to greater price volatility than higher rated investments. Changes in prevailing interest rates in the United States or abroad may affect the value of Fund shares depending upon the currency denomination of security holdings, whether derivative transactions had magnified or reduced sensitivity to a change, overall portfolio composition and/or other factors. Many securities with longer durations are more sensitive to changes in interest rates than securities with shorter durations, usually making them more volatile. A rising interest rate environment may also extend the average life of mortgages underlying mortgage-backed securities. This extension increases the risk of depreciation due to future increases in market interest rates. In a declining interest rate environment, each Fund may be subject to prepayment risks. Prepayments of securities priced at a premium may result in losses. Prepayment may reduce each Funds income because the prepayment proceeds may be invested in lower-yielding securities. 3 Economic and other events (whether real or perceived) can reduce the demand for certain securities or for securities generally. This may reduce market prices and cause a Funds net asset value per share to fall. The frequency and magnitude of such changes cannot be predicted. The effect of economic and other events on the interrelationships of portfolio holdings can be complex and unpredictable. Fluctuations in the value of securities will be reflected in a Funds net asset value. Derivative transactions subject each Fund to increased risk of principal loss due to, among other things, imperfect correlation, unexpected price or interest rate movements, or failure of the counterparty. Certain derivative transactions are speculative practices and may exaggerate any increase or decrease in the value of each Fund, which will impact the value of Fund shares. A Fund investing in a derivative instrument could lose more than the principal amount. While securities issued by U.S. Government-sponsored entities (such as the Federal Home Loan Mortgage Corporation and the Federal National Mortgage Association) may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the U.S. Treasury. As non-diversified funds, each Fund may invest a larger portion of its assets in the obligations of a limited number of issuers than may diversified funds. This makes each Fund more susceptible to adverse economic, business or other developments affecting such issuers. Each Fund may invest, with respect to 50% of its total assets, more than 5% (but not more than 25%) of its total assets in securities of any one issuer, other than U.S. Government securities. Each Fund is not a complete investment program and you may lose money by investing in a Fund. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 4 EATON VANCE EMERGING MARKETS LOCAL INCOME FUND Performance Information. Emerging Markets Local Income Fund does not yet have performance history since it has not completed a full calendar year of operations. Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees (fees paid directly from your investment) Class A Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or redemption) None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None Exchange Fee None Annual Fund Operating Expenses (expenses that are deducted from Fund and Portfolio assets) Class A Management Fees 0.65% Distribution and Service (12b-1) Fees 0.30% Other Expenses 0.30% Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses 1.39% Less Expense Reimbursement and Fee Waiver )% Net Annual Fund Operating Expenses (net reimbursement/waiver) 1.25% (1) Management Fees, Other Expenses and Acquired Fund Fees and Expenses are estimated. (2) Reflects the Funds portion of the fees and expenses allocated to Emerging Markets Local Income Portfolio in connection with its investment in another investment company (Cash Management Portfolio). (3) The investment adviser, sub-adviser and administrator have agreed to limit the Total Annual Fund Operating Expenses of Class A to 1.25% of total net assets annually. This expense limitation will continue through February 28, 2009. Thereafter, the expense limitation may be changed or terminated at any time. The expense limitation relates to ordinary operating expenses only, may not include Acquired Fund Fees and Expenses and amounts reimbursed may be subject to recoupment. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same as stated in the Fund Fees and Expenses tables above. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A shares $596 $853 5 EATON VANCE GLOBAL MACRO FUND Performance Information. The following bar chart and table provide information about the performance of Global Macro Fund (the "Fund"). The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for Class A and Class I performance and a comparison to the performance of an unmanaged market index of U.S. Treasury securities maturing in 90 days that assumes reinvestment of all income. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The returns in the bar chart and the table are for each calendar year through December 31, 2007. The performance of each Class for the period prior to June 27, 2007 is that of Global Macro Portfolio, the registered investment company in which the Fund invests. The performance of the Portfolio is not adjusted for Fund expenses. If such an adjustment was made, the performance would have been lower. ^ 2.32% 5.16% 4.05% 10.90% 5.29% 11.44% 9.09% 5.15% 6.58% 11.44% 1998 1999 2000 2001 2002 2003 2004 2005 2006 2007 During the ten years ended December 31, 2007, the highest quarterly total return for Class A was 5.78% for the quarter ended June 30, 2003, and the lowest quarterly total return was 3.33% for the quarter ended September 30, 1998. For the 30 days ended October 31, 2007, the SEC yields for Class A and Class I shares were 3. ^ 34 and 4.03 % , respectively . For current yield information call 1-800-262-1122. One Five Ten Average Annual Total Return as of December 31, 2007 Year Years Years Class A Return Before Taxes %
